Case 2:20-cv-00218-DSF-E Document 15 Filed 05/06/20 Page 1 of 1 Page ID #:121




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 DAVID HUNT SEP IRA, et al.            CASE NO.
                                       2:20−cv−00218−DSF−E
              Plaintiff(s),
       v.                               Order to Show Cause re
 FRANK SIMONETTI, et al.                Dismissal for Lack of
                                        Prosecution
             Defendant(s).




      Generally, defendants must answer the complaint within 21 days after
    service or 60 days if the defendant is the United States. Fed. R. Civ. P.
    12(a)(1).
       In this case, Frank Simonetti, Sweety High, Inc., and Veronica Zelle failed
    to plead or otherwise defend within the relevant time. The Court orders
    plaintiff to show cause in writing on or before May 27, 2020 why the claims
    against the non-appearing defendant(s) should not be dismissed for lack of
    prosecution. Failure to respond to this Order may result in sanctions,
    including dismissal for failure to prosecute.

      IT IS SO ORDERED.

 Date: May 6, 2020                          /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
